DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the application submitted by the applicant on September 23, 2020 as well as the telephone interview on October 13, 2020 then RCE filed October 23, 2020.
Claims 1, 3-4, 11-12 and 23-24 were previously amended by applicant. 
Claim 8 was previously cancelled by applicant.   
Claims 1, 18, and 23-24 was previously amended by Examiner’s amendment (see Office Action Appendix dated October 19, 2020).  
Claims 1-7 and 9-28 are currently pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative David Lewis on October 13, 2020 for the claim amendments.  

Allowable Subject Matter
Claims 1-7 and 9-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim amendment has been amended by examiner’s amendment (see attached).  
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because it is a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
a virtual machine interface module that allocates, by the processor system, cloud resources for at least one virtual machine, virtual machine interface module creates, by the processor system, the at least one virtual machine, wherein the at least one virtual machine is configured to allocate cloud resources for at least one compute unit, wherein the at least one virtual machine creates, by the system, the at least one compute unit, and the at least one computer unit  processes the LOB data, the at least one compute unit and the LOB data being collocated in the system; 
an update module that updates, by the system, LOB data from at least one electronic trading venue; 
a monitoring module that tracks, by the system, the activity of at least one user on the system, and; 
a software library having at least one algorithm for processing and/or analyzing the LOB data; 
wherein the system is implemented in a cloud computing environment; 
wherein computing resources are allocated to at least one user according to the requirements of the at least one user; and
wherein an instance of LOB analysis algorithm runs collocated in the cloud as the LOB data, the LOB analysis algorithm preforms a regression analysis, filters LOB data, or searches for at least patterns or correlations.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Kodde (US Pub. No. 2015/0095207A1) discloses an order book management device (10), implemented on an integrated circuit, for aggregating orders identified in input data streams 
Nickolov et al. (US Pub. No. 2009/0276771 A1) discloses various techniques are disclosed for use in computing networks such as, for example, on-demand, grid and/or utility computing networks. Examples of at least a portion of the techniques (and/or related features, aspects, and/or benefits) disclosed herein include: techniques for migrating virtual appliances from a first server grid to a second server grid via a communication network; techniques for migrating distributed applications from a first server grid to a second server grid via a communication network; techniques for delivering pre-packaged software in virtual appliances to computing systems for use in operating software applications; techniques for managing use of virtualized computing resources implemented in a computing network; exchange systems for renting or leasing computing resources provided over a computing network; techniques for offering, via a computing network, 
Weinstein (US Pub. No. 2007/0038543
French et al. (US Pat.No. 6,208,991 B1) discloses File mappings are dynamically loaded within an operating data processing system appended to existing file or directory mappings during operation rather than being loaded during system initialization. A triggering event, such as a user logging into a network from the data processing system with a unique userid, initiates the process for selectively loaded the dynamic file mappings. A context variable, such as the userid of the user logging into the network, is employed to select the set or table of file mappings which are dynamically loaded. The dynamically loaded file mappings are appended to traditional, machine-specific file mappings loaded at system initialization and may be unloaded without affecting such traditional file mappings. The capability of dynamic file mapping allows single-user applications, those designed for use by only one user at a time, to be shared from a single network location, with user-specific files mapped to different locations for different users. Thus, only one copy of a browser is required in a network computer environment. Sensitive files, such as bookmark, security, and cookie files, are dynamically mapped to a user-specific directory based on the userid regardless of the user unit from which the user logs in. Multiple users may share a single copy of the single user browser, and users may “roam” the network, logging in at any data processing system. 
Costakis et al. (US Pub. No. 2006/0173764 A1) discloses a system for trading a plurality of derivative financial instruments comprises a processor operable to receive a first order to buy a derivative financial instrument that represents a contestant in a contest. The processor is further operable to receive a second order to sell the derivative financial instrument. The processor is further operable to determine a market price based at least in part on the first order and the second order. The processor is further operable to execute a trade at the determined market price. The system further comprises a memory operable to store the first order and/or the second order.
Kumar et al. (US Pub. No. 2011/0282782 A1) discloses an account coordination system includes an Internet-connected server executing software from a non-transitory, machine-readable medium. The software provides direct linking between the server and two or more 
Khan et al. (US Pub. No. 2017/0039650 A1) discloses a system for conducting over the counter trades, the system comprising a first initiating party's computer system; a second responding party's computer system; and a Central Communication Hub in contact with the first and second parties' computer systems. The first system enables a user to input a trading interest in a financial instrument, and send information indicative of the trading interest to the Central Communication Hub. The Central Communication Hub makes a hidden request for information to the second system indicative of the second party's ability to fulfil the trading interest. The second system responds to the hidden request for information with summary information indicative of the second party's ability to fulfil the trading interest. The Central Communication Hub forwards some or all of the summary information response to the first party's system.
Co et al. (Pub. No. 2015/0081505 A1) discloses detecting potential abusive trading behavior in an electronic market include: (a) querying a database in response to an alert signifying a possible trading irregularity, wherein the database is configured to store data mined from one or a plurality of electronic social media platforms; (b) determining whether the database contains evidence of a news event that explains the trading irregularity and, if so, whether the news event corresponds to fundamental and/or technical market activity; and (c) flagging the trading irregularity as potential abusive trading behavior if the database contains evidence of the news event but it is determined that the news event does not 
Angell et al. (U.S. Pub. No. 2014/0149273 A1) discloses a system and apparatus generates trading algorithms as data feeds. These data feeds are derived from market data feeds from electronic trading platforms. Functions of invention include the generation of the feeds as market microstructure analytics, trading algorithm building blocks, market behavior and risk estimates that are synchronized with underlying market data feeds. The invention incorporates utilities for agent-driven simulation of multiple electronic markets, and real-time testing and calibration of trading strategies. By delivering critical market dynamics that have not been available so far to market participants, the invention is projected to cut the cost of designing, implementing, and validating trading strategies while also increasing trading performance significantly. The invention will have an equalizing effect on trading by enabling retail investors to remain competitive with high speed traders. This equalizing effect will complement many trading platforms' initiatives for attracting retail flow to enhance their trading volumes and liquidity quality.
Claims 1-7 and 9-28 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bandman; Jeffrey M. (US Pat. No. 7,933,828 B2) – System and method for displaying and/or analyzing a limit order book.
Costakis; Alexander M. (US Pub. No. US 2006/0173764
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694